UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6681


BILLY JOE TEDDER,

                Petitioner - Appellant,

          v.

ANTHONY PADULA, Warden, Lee Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Margaret B. Seymour, District
Judge. (8:10-cv-01415-MBS)


Submitted:   November 22, 2011             Decided:   December 8, 2011


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Joe Tedder, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Billy Joe Tedder seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                             The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies      this   standard   by

demonstrating         that     reasonable       jurists   would     find   that     the

district       court’s    assessment     of     the   constitutional       claims   is

debatable      or     wrong.     Slack   v.      McDaniel,   529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                     Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Tedder has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

deny as moot the pending motions for appointment of counsel and

to strike.       We dispense with oral argument because the facts and

                                            2
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3